4/7/2021      Case: 4:21-cv-00435-RLW Doc. #:  1-1 20SL-CC04077
                                            Case.net: Filed: 04/15/21       Page: 1 of 94 PageID #: 6
                                                                - Docket Entries




                                                                                       Search for Cases by: Select Search Method...

  Judicial Link s    |   e Filing   |   He lp   |   Contact Us   |   Print                        GrantedPublicAccess        Logoff VAUGHN2014

                    20SL-CC04077 - MARGARET STARKS V ST. LOUIS COUNTY, MISSOURI ET
                                             AL (E-CASE)

     FV File Viewer

 Click here to eFile on Case                 Sort Date Entries:                         Descending Display Options:
                                                                                                                            All Entries
 Click here to Respond to Selected Documents                                            Ascending


  03/30/2021             Notice of Hearing Filed
                         Notice of Hearing; Electronic Filing Certificate of Service.
                            Filed By: JAMES CAFFRAY THOMECZEK
                           On Behalf Of: ST. LOUIS COUNTY, MISSOURI, ST. LOUIS COUNTY DEPARTMENT OF PUBLIC
                         HEALTH, ST. LOUIS COUNTY DEPARTMENT OF JUSTICE SERVICES
                         Cert Serv of Prod of Docs, etc
                         Certificate of Service Request for Production of Documents; Electronic Filing Certificate of Service.
                            Filed By: MARK J PEDROLI
                            On Behalf Of: MARGARET STARKS


  03/29/2021             Suggestions in Support
                         Memorandum in Support; Electronic Filing Certificate of Service.
                            Filed By: JAMES CAFFRAY THOMECZEK
                            On Behalf Of: ST. LOUIS COUNTY, MISSOURI
                         Answer Filed
                         Answer; Electronic Filing Certificate of Service.
                            Filed By: JAMES CAFFRAY THOMECZEK
                            On Behalf Of: ST. LOUIS COUNTY, MISSOURI
                         Motion to Dismiss
                         Partial Motion to Dismiss; Electronic Filing Certificate of Service.
                            Filed By: JAMES CAFFRAY THOMECZEK
                            On Behalf Of: ST. LOUIS COUNTY, MISSOURI


  01/21/2021             Order Granting Ext of Time
                         CONSENT MOTION FOR EXTENSION OF TIME TO RESPOND TO PETITION. SO ORDERED: JUDGE
                         JASON D. DODSON
                         Motion for Extension of Time
                         Consent Motion for Extension of Time; Electronic Filing Certificate of Service.
                            Filed By: JAMES CAFFRAY THOMECZEK
                           On Behalf Of: ST. LOUIS COUNTY, MISSOURI, ST. LOUIS COUNTY DEPARTMENT OF PUBLIC
                         HEALTH, ST. LOUIS COUNTY DEPARTMENT OF JUSTICE SERVICES
                         Entry of Appearance Filed
                         Entry of Appearance; Electronic Filing Certificate of Service.
                                                                                                      EXHIBIT A
                            Filed By: JAMES CAFFRAY THOMECZEK
                            On Behalf Of: ST. LOUIS COUNTY, MISSOURI, ST. LOUIS COUNTY DEPARTMENT OF PUBLIC

https://www.courts.mo.gov/casenet/cases/searchDockets.do?inputVO.caseNumber=20SL-CC04077&inputVO.courtId=CT21&inputVO.isTicket=false         1/3
4/7/2021      Case: 4:21-cv-00435-RLW Doc. #:  1-1 20SL-CC04077
                                            Case.net: Filed: 04/15/21       Page: 2 of 94 PageID #: 7
                                                                - Docket Entries
                       HEALTH, ST. LOUIS COUNTY DEPARTMENT OF JUSTICE SERVICES


  12/07/2020           Summons Issued-Circuit
                       Document ID: 20-SMCC-10868, for TRACHSELL, UNKNOWN.Summons Attached in PDF Form for
                       Attorney to Retrieve from Secure Case.Net and Process for Service.
                       Summons Issued-Circuit
                       Document ID: 20-SMCC-10867, for CRISS, E.Summons Attached in PDF Form for Attorney to Retrieve
                       from Secure Case.Net and Process for Service.
                       Summons Issued-Circuit
                       Document ID: 20-SMCC-10866, for ROTTNEK, FRED.Summons Attached in PDF Form for Attorney to
                       Retrieve from Secure Case.Net and Process for Service.
                       Summons Issued-Circuit
                       Document ID: 20-SMCC-10865, for GUNN, DELORES.Summons Attached in PDF Form for Attorney to
                       Retrieve from Secure Case.Net and Process for Service.
                       Summons Issued-Circuit
                       Document ID: 20-SMCC-10864, for BERNSEN, HERB.Summons Attached in PDF Form for Attorney to
                       Retrieve from Secure Case.Net and Process for Service.


  10/01/2020           Summons Issued-Circuit
                       Document ID: 20-SMCC-9116, for KHAN, FAISAL.Summons Attached in PDF Form for Attorney to
                       Retrieve from Secure Case.Net and Process for Service.
                       Summons Issued-Circuit
                       Document ID: 20-SMCC-9115, for ST. LOUIS COUNTY DEPARTMENT OF JUSTICE
                       SERVICES.Summons Attached in PDF Form for Attorney to Retrieve from Secure Case.Net and Process
                       for Service.
                       Summons Issued-Circuit
                       Document ID: 20-SMCC-9114, for ST. LOUIS COUNTY DEPARTMENT OF PUBLIC HEALTH.Summons
                       Attached in PDF Form for Attorney to Retrieve from Secure Case.Net and Process for Service.
                       Summons Issued-Circuit
                       Document ID: 20-SMCC-9113, for ST. LOUIS COUNTY, MISSOURI.Summons Attached in PDF Form for
                       Attorney to Retrieve from Secure Case.Net and Process for Service.


  09/23/2020           Request Filed
                       Request for Issuance of Summons.
                           Filed By: DANIEL JOHN KOLDE
                           On Behalf Of: MARGARET STARKS
                       Motion Special Process Server
                       Request for Appointment of Special Process Server; Request for Appointment of Special Process Server
                       cont; Request for Appointment of Special Process Server cont.
                           Filed By: DANIEL JOHN KOLDE
                           On Behalf Of: MARGARET STARKS


  08/14/2020           Judge/Clerk - Note
                       NO SUMMONS ISSUED DUE TO DFT ADDRESS MISSING. ALL DFT'S MUST HAVE CORRECT
                       ADDRESS LISTED ON PETITION FOR SUMMONS TO BE PROCESSED. PLEASE EFILE A SERVICE
                       MEMO OR SUMMONS REQUEST FORM WITH THE DFTS ADDRESS LISTED AND IF IN STL COUNTY
                       THEN THERE IS A $36/DFT FEE.


  08/06/2020           Filing Info Sheet eFiling
                           Filed By: DANIEL JOHN KOLDE
https://www.courts.mo.gov/casenet/cases/searchDockets.do?inputVO.caseNumber=20SL-CC04077&inputVO.courtId=CT21&inputVO.isTicket=false   2/3
4/7/2021      Case: 4:21-cv-00435-RLW Doc. #:  1-1 20SL-CC04077
                                            Case.net: Filed: 04/15/21       Page: 3 of 94 PageID #: 8
                                                                - Docket Entries

                       Note to Clerk eFiling
                           Filed By: DANIEL JOHN KOLDE
                       Pet Filed in Circuit Ct
                       Petition for Damages.
                           On Behalf Of: MARGARET STARKS
                       Judge Assigned
                       DIV 10
 Case.net Version 5.14.16                                      Return to Top of Page                                        Released 03/09/2021




https://www.courts.mo.gov/casenet/cases/searchDockets.do?inputVO.caseNumber=20SL-CC04077&inputVO.courtId=CT21&inputVO.isTicket=false          3/3
                                                                                 Electronically Filed - St Louis County - August 06, 2020 - 08:55 PM
 Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 4 of 94 PageID #: 9
                                                              20SL-CC04077

                    IN THE CIRCUIT COURT FOR ST. LOUIS COUNTY
                          TWENTY-FIRST JUDICIAL CIRCUIT
                                STATE OF MISSOURI

MARGARET STARKS                          )
                                         )
       Plaintiff,                        )
                                         )
v.                                       )
                                         )
ST. LOUIS COUNTY,                        )
                                         )
ST. LOUIS COUNTY DEPARTMENT              )
OF PUBLIC HEALTH,                        )
                                         )
ST. LOUIS COUNTY DEPARTMENT              )
OF JUSTICE SERVICES,                     )
                                         )
FAISAL KHAN, in his individual           )
capacity,                                )
                                         )
HERB BERNSEN, in his individual          )
capacity,                                )
                                         )
DELORES GUNN, in her individual          )
capacity,                                )
                                         )
FRED ROTTNEK, in his individual          )
capacity,                                )
                                         )
“NURSE MELISSA” DOE, in her individual   )
capacity,                                )
                                         )
E. CRISS, in his individual capacity,    )
                                         )
COMMANDER TRACHSELL, in his              )
individual capacity,                     )
                                         )
UNKNOWN GUARDS, in their individual      )
capacities,                              )
                                         )
and,                                     )
                                         )
UNKNOWN NURSES and/or MEDICAL            )
PROVIDERS, in their individual           )
capacities,                              )

                                         1
                                                                                                     Electronically Filed - St Louis County - August 06, 2020 - 08:55 PM
 Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 5 of 94 PageID #: 10




                                                 )
        Defendants.                              )
                                                 )

                                 PETITION FOR DAMAGES

        COMES NOW, Margaret Starks, by and through undersigned counsel, and, for her

Petition for Damages, states as follows:

                                      NATURE OF CASE

        1.     This cause of action arises from the tragic and untimely death of Drexel Sparks,

while he was being detained at the St. Louis County Justice Center and under the care, custody,

and control of the above-named Defendants. As alleged herein, Defendants failed to provide Mr.

Starks with adequate medical attentions and care, including but not limited to failing to provide

him with medical care or attention for approximately 29 hours, despite clear instructions to the

contrary as provided by their “Clonidine Protocol.” Accordingly, Ms. Starks seeks damages

pursuant to 42 U.S.C. 1983 and Missouri common law.

                                                PARTIES

        2.     Plaintiff Margaret Starks, (herein “Ms. Starks”), is and was, at all time relevant,

the mother of Drexel Starks (herein “Mr. Starks”). Ms. Starks is the appropriate party to bring

this action.

        3.     Defendant St. Louis County, Missouri (herein “Defendant St. Louis County”) is a

political subdivision of the State of Missouri, organized and existing pursuant to the Missouri

Constitution and State Law.

        4.     Defendant St. Louis County Department of Public Health (herein “Defendant

Public Health”) is and was, at all times, relevant hereto, an authorized and recognized

subdivision and/or department of Defendant St. Louis County.



                                                 2
                                                                                                    Electronically Filed - St Louis County - August 06, 2020 - 08:55 PM
 Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 6 of 94 PageID #: 11




       5.      Defendant Department of Justice Services (herein “Defendant Justice Services”)

is an was, at all times relevant hereto, an authorized and recognized subdivision and/or

department of Defendant St. Louis County.

       6.      Defendant Faizel Khan (herein “Defendant Khan”) was, at all times relevant

hereto, the Director of Defendant Public Health. Defendant Khan was, at all times relevant

hereto, acting under of color of state law with respect to the allegations contained herein. For

purposes of Ms. Starks’ § 1983 claims, Defendant Khan is named in his individual capacity.

       7.      Defendant Herb Bernsen (herein “Defendant Bernsen”) was, at all times relevant

hereto, the Director of Justice Services. Defendant Bernsen was, at all times relevant hereto,

acting under color of state law with respect to the allegations contained herein. For purposes of

Ms. Starks’ § 1983 claims, Defendant Bernsen is named in his individual capacity.

       8.      Defendant Delores Gunn (herein “Defendant Gunn”) is and was, at all times

relevant hereto, a licensed physician and was employee of Defendant St. Louis County and/or

was under contract to Defendant St. Louis County to provide medical services and standing

medical orders for persons detained by Defendant St. Louis County at the Buzz Westfall Justice

Center. Defendant Gunn was, at all times relevant hereto, acting under of color of state law with

respect to the allegations contained herein. For purposes of Ms. Starks’ § 1983 claims,

Defendant Gunn is named in her individual capacity.

       9.      Defendant Fred Rottnek (herein “Defendant Rottnek”) is and was, at all time

relevant hereto, a licensed physician and was employee of Defendant St. Louis County and/or

was under contract to Defendant St. Louis County to provide medical services and standing

medical orders for persons detained by Defendant St. Louis County at the Buzz Westfall Justice

Center. Defendant Rottnek was, at all times relevant hereto, acting under of color of state law



                                                 3
                                                                                                     Electronically Filed - St Louis County - August 06, 2020 - 08:55 PM
 Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 7 of 94 PageID #: 12




with respect to the allegations contained herein. For purposes of Ms. Starks’ § 1983 claims,

Defendant Rottnek is named in his individual capacity.

       10.     Defendant “Nurse Melissa” Doe (known only as “Nurse Melissa” with her last

name presently unknown and herein “Defendant Nurse Melissa”) is and was, at all times

relevant, an employee of Defendant St. Louis County and assigned to the Buzz Westfall Justice

Center. Defendant “Nurse Melissa” Doe was, at all times relevant hereto, acting under of color

of state law with respect to the allegations contained herein. For purposes of Ms. Starks’ § 1983

claims, Defendant Nurse Melissa Doe is named in her individual capacity.

       11.     Defendant E. Criss (herein “Defendant Criss”) is and was, at all times relevant, an

employee of Defendant St. Louis County and assigned to the Buzz Westfall Justice Center.

Defendant Criss was, at all times relevant hereto, acting under of color of state law with respect

to the allegations contained herein. For purposes of Ms. Starks’ § 1983 claims, Defendant Criss

is named in his individual capacity.

       12.     Defendant Commander [First Name Unknown] Trachsell is and was, at all times

relevant, an employee of Defendant St. Louis County and assigned to the Buzz Westfall Justice

Center. Defendant Trachsell was, at all times relevant hereto, acting under of color of state law

with respect to the allegations contained herein. For purposes of Ms. Starks’ § 1983 claims,

Defendant Trachsell is named in his individual capacity.

       13.     Defendants Unknown Guards are and were, at all times relevant hereto,

corrections officers employed by Defendant St. Louis County at the Buzz Westfall Justice

Center. Defendants Unknown Guards were, at all times relevant hereto, acting under of state law

with respect to the allegations contained herein. For purposes of Ms. Starks’ § 1983 claims,

Defendant Unknown Guards are named in their individual capacities.



                                                 4
                                                                                                      Electronically Filed - St Louis County - August 06, 2020 - 08:55 PM
 Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 8 of 94 PageID #: 13




       14.     Defendants Unknown Nurses and/or Medical Providers are and were, at all times

relevant hereto, were registered nurses, licensed practical nurses, nurse’s or medical assistants,

and/or medical providers, of other titles and training, employed by Defendant St. Louis County

at the Buzz Westfall Justice Center. Defendants Unknown Nurses were, at all times relevant

hereto, acting under color of state law with respect to the allegations contained herein. For

purposes of Ms. Starks’ § 1983 claims, Defendants Unknown Nurses are named in their

individual capacities.

                                    JURISDICTION AND VENUE

       15.     As described herein, this Court has jurisdiction to hear this cause of action and

over the above-named Defendants.

       16.     Venue is proper to this Court, pursuant to §§ 508.010 and 508.060 MO. REV.

STAT., in that Defendant St. Louis County is the county in which Plaintiff was first injured by the

wrongful acts and/or negligent conduct of Defendants, as alleged herein, and/or as the Circuit

Court in which Defendant St. Louis County is situated.

                                      FACTUAL ALLEGATIONS

       17.     Drexel Starks was incarcerated at the Buzz Westfall Justice Center, located in St.

Louis County, from approximately August 4, 2015 through August 6, 2015.

       18.     On or about August 4, 2015, at approximately 11:58 a.m., Mr. Starks was given a

general medical examination upon his intake into the Buzz Westfall Justice Center.

       19.     During this intake, it was noted that Mr. Starks had a prior history of drug use.

       20.     During this intake, it was noted by Mr. Starks’ blood pressure was 122/96, his

pulse was “101 (regular), and his pain level was 10/10.




                                                 5
                                                                                                    Electronically Filed - St Louis County - August 06, 2020 - 08:55 PM
 Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 9 of 94 PageID #: 14




       21.     During this intake, it was known and/or suspected that Mr. Starks would suffer

from drug withdraw symptoms during his incarceration.

       22.     It was known and/or should have been known to Defendants that improperly

managed drug withdraw posed health risks to Mr. Starks, including but not limited to death.

       23.     Due to his past drug use, Mr. Starks was placed on Defendants’ “Clonidine

Protocol.”

       24.     Clonidine is approved, by the Food and Drug Administration, for use as a

medication used to treat high blood pressure.

       25.     Clonidine is often used “off-label” to treat other conditions, including alcohol

withdraw and opioid withdraw.

       26.     On information and belief, Defendant St. Louis County, Public Health, and

Justice Services routinely use Clonidine “off-label” in the Buzz Westfall Justice Center to treat

alcohol and opioid withdraw.

       27.     Defendants Gunn and/or Rottnek signed “standing orders” permitting the “off-

label” use of Clonidine in the Buzz Westfall Justice Center.

       28.     Under these “standing orders,” staff at the Buzz Westfall Justice Center are

allowed the discretion to diagnose and administer Clonidine, “off-label,” without having to

directly contact Defendants Gunn and/or Rottnek to provide specific or individual details

regarding the inmate-patient and/or obtain specific, prior, and patient-specific permission to

administer dosages of Clonidine.

       29.     Under the “standing orders” for the “Clonidine Protocol,” staff at the Buzz

Westfall Justice Center were instructed to, inter alia:

               a.      monitor patient vital signs and physical symptoms;



                                                 6
                                                                                                      Electronically Filed - St Louis County - August 06, 2020 - 08:55 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 10 of 94 PageID #: 15




               b.      monitor blood pressure before each dose of Clonidine; and

               c.      “hold” (not administer) the Clonidine “if systolic blood press is less than

                       90 mm Hg OR if pulse is less than 60 bpm.”

       30.     While the “Clonidine Protocol” provided that Clonidine should not be

administered if systolic blood pressure was less than 90 mm Hg, the dosing log provided to jail

staff gave contradictory instructions that Clonidine should not be given if systolic blood pressure

was less than 100 mm Hg.

       31.     Under the “standing orders” for the “Clonidine Protocol,” staff at the Buzz

Westfall Justice Center were instructed that “if patient symptomatic,” they should “schedule a

patient to be seen by Medical Provider.”

       32.     Under the “standing orders” for the “Clonidine Protocol,” “if patient

symptomatic” was defined only by three examples – “tremors, dehydration, lightheadedness.”

       33.     On information and belief, under the “standing orders” for the “Clonidine

Protocol,” the three examples of “tremors, dehydration, lightheadedness” were an inexhaustive

list of the possible side-effects of Clonidine and thereby failed to provide staff with proper

guidance to determine when urgent medical care was warranted.

       34.     On information and belief, under the “standing orders” for the “Clonidine

Protocol,” the three examples of “tremors, dehydration, lightheadedness” were vague and failed

to provide staff with adequate guidance to determine when urgent medical care was warranted.

       35.     On information and belief, under the “standing orders” for the “Clonidine

Protocol,” “if the nurse is concerned that the patient is hemodynamically unstable, call the

medial provider.”




                                                  7
                                                                                                    Electronically Filed - St Louis County - August 06, 2020 - 08:55 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 11 of 94 PageID #: 16




          36.   On information and belief, the use of the term “hemodynamically unstable” was

over-technical and not properly defined so as to fail to provide the staff with adequate guidance

to determine when urgent medical care was warranted.

          37.   On information and belief, Defendants Gunn and Rottnek were never specifically

contacted regarding Mr. Starks nor personally examined him.

          38.   On information and belief, Defendants Gunn and Rottnek knew and/or should

have known that Defendants Unknown Nurses and Unknown Guards were not properly skilled

and trained to effectively manage the “Clonidine Protocol,” particularly with respect to the

Defendants’ use of licensed practical nurses and/or medical assistants to perform critical

assessment tasks.

          39.   On information and belief, Defendants Gunn and Rottnek knew and/or should

have known that their “standing orders” were not always followed, particularly with respect to

the instruction to check the inmate-patient’s pulse.

          40.   On information and belief, Mr. Starks’ was given a scheduled dose of 0.1 mg of

Clonidine, on or about August 4, 2020, at approximately 9:00 p.m.

          41.   At approximately 12:37 a.m., Defendant Sarah Mueller conducted a “Nurse

Visit.”

          42.   On information and belief, Defendant Mueller failed to check Mr. Starks’ pulse as

required by the “Clonidine Protocol” during this visit.

          43.   As reported by Defendant Mueller, Mr. Starks’ blood pressure at this point had

fallen from 122/96 to 90/60.

          44.   On information and belief, Mr. Starks was given a second dosage of 0.1 mg of

Clonidine, on or about August 5, 2020, at approximately 9:00 a.m.



                                                 8
                                                                                                      Electronically Filed - St Louis County - August 06, 2020 - 08:55 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 12 of 94 PageID #: 17




        45.     On or about August 5, 2020, at approximately 8:42 a.m., a medical assistant

checked Mr. Starks’ blood pressure and found it to be 90/50.

        46.     The medical assistant was concerned about Mr. Starks’ blood pressure and

notified Defendant Nurse Melissa Doe of her concerns.

        47.     On information and belief, Mr. Starks advised jail staff that he was not feeling

well, complained of dehydration, and requested to be taken to the infirmary.

        48.     On information and belief, Defendants Unknown Guards ignored Mr. Starks’

concerns and request to be taken to the infirmary.

        49.     On information and belief, Defendant Unknown Guards knew and/or should have

known that Mr. Starks was in medical distress, as such distress was and/or should have been

readily apparent through regular jail procedures, such as bed-checks, rounds, and other routine

interactions with the inmates.

        50.     On or about August 6, 2020, at approximately 2:00 p.m., Mr. Starks was found

“lying of [sic.] floor of cell; small pool of clear saliva noted by patient’s fact.”

        51.     A licensed practical nurse was called to Mr. Starks’ cell.

        52.     As described by the nurse” Mr. Starks “had rapid breathing, unable to palpate

pulse (wrist), or obtain blood pressure; patient’s hands/fingers cold, pulse oximeter unable to

read Pulse/O2 sats [sic.].”

        53.     The licensed practical nurse obtained permission from Defendant Criss to transfer

Mr. Starks to the infirmary.

        54.     On information and belief, despite the urgency of Mr. Starks’ condition, forty-five

(45) minutes elapsed from the time that Mr. Starks’ was discovered in distress in his cell, at

approximately 2:00 p.m., until he reached the infirmary, at approximately 2:45 p.m.



                                                   9
                                                                                                    Electronically Filed - St Louis County - August 06, 2020 - 08:55 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 13 of 94 PageID #: 18




       55.      Upon arrival at the infirmary: “[Mr. Starks’] extremities were cold to the touch

and [the nurse] was unable to obtain vital signs . . . with a DINAMAP machine. [Mr. Starks’]

breathing was noted to appear slightly labored. [Mr. Starks’] pupils examined and they were

noted to be @ 3 in size and sluggishly responded to light. Manual attempt to obtain blood

pressure resulted in a reading of 78/50, pulse weak and thread.”

       56.      The nurse informed staff of “her intention to obtain orders to send [Mr. Starks’]

out via 911.”

       57.      At 2:55 p.m., Defendants’ staff working to complete “transfer paperwork.”

       58.      At 2:57 p.m., Mr. Starks’ was transferred to a seating area to wait for EMS.

       59.      At 2:59 p.m., Mr. Starks went into distress, was lowered to the floor, and

appeared to be “no longer breathing.”

       60.      At 2:59 p.m., the staff nurse called for the “crash cart” and start “rescue

breathing.”

       61.      At 3:00 p.m., a “Code 1” was called in the infirmary.

       62.      At 3:01 p.m., an IV was inserted into Mr. Starks’ arm, a “shock was delivered via

AED,” and CPR was resumed.

       63.      By 3:02 p.m., EMS had arrived.

       64.      At 3:05 p.m., “EPI [was] given.”

       65.      At 3:06 p.m., an endotracheal tube had been placed into Mr. Starks.

       66.      At 3:07 p.m., no heart rhythm could be found for Mr. Starks.

       67.      At 3:09 p.m., Mr. Starks was in “FIB,” another shock was given, and CPR was

resumed.

       68.      At 3:10 p.m., Mr. Starks was given another dose of EPI.



                                                  10
                                                                                                     Electronically Filed - St Louis County - August 06, 2020 - 08:55 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 14 of 94 PageID #: 19




       69.     At 3:13 p.m., Mr. Starks’ pupils were fixed and dilated.

       70.     At 3:51 p.m., on August 6, 2015, Mr. Starks was pronounced dead at St. Mary’s

Health Center, in St. Louis County, Missouri.

       71.     Mr. Starks’ official cause of death was listed as “unexpected death in patient

withdrawing from heroin and cocaine with dehydration and cardiac dysrhythmia.”

       72.     The medical examiner found that Mr. Starks had been and still was, at the time of

his death, restrained at his wrists and ankles.

       73.     On information and belief, approximately 29 hours had passed between when Mr.

Starks was last checked by medical staff and Defendant Nurse Melissa Doe was notified of

concerns about Mr. Starks’ blood pressure, on or about August 5, 2020, at approximately 8:42

a.m., and the nurse was called to his cell, on or about August 6, 2020, at approximately 2:00 p.m.

       74.     On information and belief, Defendants St. Louis County, Public Health, Justice

Services, Khan, and/or Bernsen knew and/or should have known that inmates were reporting

health concerns but being denied access to the infirmary.

       75.     On information and belief, Defendants St. Louis County, Public Health, Justice

Services, Khan, and/or Bernsen knew and/or should have known that the jail staff, including both

Defendant Unknown Guards and Unknown Nurses, were not following the “Clonidine Protocol.”

       76.     On information and belief, Defendants St. Louis County, Public Health, Justice

Services, Khan, and/or Bernsen knew and/or should have known that the jail staff, including both

Defendant Unknown Guards and Unknown Nurses, were not properly trained to properly follow

and manage the “Clonidine Protocol.

                                             LEGAL CLAIMS

          Count I – Deprivation of Medical Care Pursuant to the 8th and 14th Amendments
                               and Cognizable under 42 U.S.C. 1983

                                                  11
                                                                                                      Electronically Filed - St Louis County - August 06, 2020 - 08:55 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 15 of 94 PageID #: 20




                                      For All Individual Defendants

       77.     Plaintiff Margaret Starks hereby incorporates by reference, as if set forth fully

herein, the preceding paragraphs of this Petition.

       78.     Drexel Starks had a serious need for medical treatment, care, and attention while

detained at Defendant St. Louis County’s Buzz Westfall Justice Center.

       79.     Defendants were aware of Mr. Starks’ serious need for ongoing medical

treatment, care, and attention, pursuant to their own “Clonidine Protocol,” statements made by

Mr. Starks, and own medical examinations.

       80.     Mr. Starks’ medical needs were so obvious and apparent as to be recognizable

even to a layperson.

       81.     While acting under color of state law, Defendants, despite the obviousness and

apparentness of Mr. Starks’ medical needs, failed and/or refused to provide him with medical

care, treatment, and attention, even when directly requested by him.

       82.     Defendants had actual knowledge of the substantial risk that Mr. Sparks would

suffer serious injury to his health, including the possibility of death, from his medical condition

but disregarded that risk by intentionally refusing and/or failing to take any reasonable measures

to treat his medical conditions and/or address his medical needs.

       83.     As the direct and proximate result of the acts and omissions of Defendants and

their deliberate indifference to the serious medical needs of Mr. Starks, while acting alone and

acting in concert, Mr. Starks suffered severe and devasting damages and injuries, prior to his

death, including but not limited to physical pain and suffering and severe anxiety, fear, and

mental anguish.




                                                 12
                                                                                                       Electronically Filed - St Louis County - August 06, 2020 - 08:55 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 16 of 94 PageID #: 21




       84.     As the direct and proximate result of the acts and omissions of Defendants and

their deliberate indifference to the serious medical needs of Mr. Starks, while acting alone and

acting in concert, decedent Drexel Starks suffered the loss of life, loss of future enjoyment of

life, and loss of future income.

       85.     As the direct and proximate result of the acts and omissions of Defendants and

their deliberate indifference to the serious medical needs of Mr. Starks, while acting alone and

acting in concert, Margaret Starks has been deprived of decedent Drexel Sparks valuable

services, companionship, comfort, consortium, support, love, and affection.

       86.      The conduct of Defendants, as alleged herein, was wanton, willful, undertaken

with evil motives, and/or displayed a deliberate indifference to Drexel Starks’ constitutional

rights, privileges, and immunities, thereby justifying an award of punitive damages against each

individual Defendant, in his or her individual capacity, so as to punish and deter him/her and

others from engaging in like misconduct in the future.

       87.     As a result of Defendants’ unlawful actions and infringements of her protected

rights, Plaintiff has been compelled to retain counsel in this matter and is therefore entitled to a

recovery of attorneys’ fees and legal costs pursuant to 42 U.S.C. § 1988.

       WHEREFORE, Plaintiff Margaret Starks respectfully prays that this Honorable Court

enter judgement in her favor and against each of the individually-named Defendants; award her

compensatory and punitive damages; award her reasonable costs and attorneys’ fees; and grant

her any and all such other relief as this Court deems just and proper.

               Count II – Negligence Per Se in Violation of § 221.120 MO. REV. STAT.

                                      For All Individual Defendants




                                                 13
                                                                                                         Electronically Filed - St Louis County - August 06, 2020 - 08:55 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 17 of 94 PageID #: 22




        88.     Plaintiff Margaret Starks hereby incorporates by reference, as if set forth fully

herein, the preceding paragraphs of this Petition.

        89.     Pursuant to § 221.120.1 MO. REV. STAT., “[i]f any prisoner confined to the county

jail is sick and in the judgment of the jailer, requires the attention of a physician, dental care, or

medicine, the jailer shall procure the necessary medicine, dental care or medical attention

necessary and proper to maintain the health of the prisoner.”

        90.     Between August 4, 2020 and August 6, 2020, Drexel Starks was a detainee and

inmate at the Buzz Westfall Justice Center and under the care, custody, and control of

Defendants.

        91.     While Drexel Starks was a detainee and inmate at the Buzz Westfall Justice

Center, he was in serious need of medical care and attention.

        92.     Despite knowledge of the fact that Drexel Starks was in need of serious medical

care and attention, Defendants failed to provide such medical care and attention.

        93.     Through their acts and omissions, Defendants violated the requirements of §

211.120 MO. REV. STAT., with regard to the rights Drexel Starks to have access to and receive

necessary and proper medical attention.

        94.     In enacting § 211.120 MO. REV. STAT., the Missouri legislature clearly exercised

its legislative will and intent to protect a class of persons, namely jail detainees and inmates, by

establishing the requirement that they be provided with necessary and proper medical care and

attention.

        95.     In committing the acts and omissions, as alleged herein, Defendants violated their

duties of care, as established in § 211.120 MO. REV. STAT.




                                                  14
                                                                                                       Electronically Filed - St Louis County - August 06, 2020 - 08:55 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 18 of 94 PageID #: 23




        96.      As the direct and proximate result of Defendants’ acts and omissions, as alleged

herein, Drexel Starks suffered devastating personal injuries, physical pain and suffering,

emotional distress, and mental anguish, and ultimately death.

        97.      As the direct and proximate result of Defendants’ acts and omissions, as alleged

herein, Margaret Starks has been deprived of Drexel Starks’ valuable services, companionship,

comfort, consortium, support, love, and affection.

        98.      As the direct and proximate result of Defendants’ acts and omissions, as alleged

herein, decedent Drexel Starks suffered loss of life, loss of future enjoyment of life, and loss of

future income.

        99.      The conduct of Defendants, as alleged herein, displayed a complete and utter

indifference to and/or conscious disregard for the life and safety of Drexel Starks and others,

such that punitive damages are warranted to deter Defendants and others from like misconduct in

the future.

        WHEREFORE, Plaintiff Margaret Starks respectfully prays that this Honorable Court

enter judgement in her favor and against each of the individually-named Defendants; award her

compensatory and punitive damages; award her reasonable costs and attorneys’ fees; and grant

her any and all such other relief as this Court deems just and proper.

                    Count III – Failure to Train, Supervise, and/or Discipline

  Monell Liability Against Defendants St. Louis County, Public Health, and Justice Services

        100.     Margaret Starks hereby incorporates by reference, as if set forth fully herein, the

preceding paragraphs of this Petition.

        101.     As described herein, Defendants Khan, Bernsen, Gunn, Rottnek, “Nurse Melissa”

Doe, E. Criss, Commander Trachsell, Unknown Guards, and Unknown Nurses and/or Medical



                                                  15
                                                                                                      Electronically Filed - St Louis County - August 06, 2020 - 08:55 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 19 of 94 PageID #: 24




Providers, while acting under color of state law and in concert with others, deprived Drexel

Starks of his rights, privileges, and immunities as secured by the Constitution of the United

States of America.

          102.   Defendants St. Louis County, Public Health, and Justice Services knew and/or

should have known that the individually-named Defendants had a history and ongoing pattern

and practice of acting in a manner that was violative of the constitutional rights of the jail

inmates, misused and/or abused their positions and/or failed to adequately perform their job

duties.

          103.   Defendants St. Louis County, Public Health, and Justice Services knew and/or

should have known that the individually-named Defendants were improperly trained with respect

to their job duties, including but not limited to management of inmates suffering from opioid

withdraw and/or application of the “Clonidine Protocol.”

          104.   Despite their knowledge of the individually-named Defendants history, ongoing

pattern and practices of acting in an unreasonable and/or unconstitutional manner, and/or

improper training, Defendants St. Louis County, Public Health, and Justice Services’ training

and/or disciplinary policies were inadequate to prevent the individually-named Defendants from

continuing to engage in actions which violated the constitutional protections afforded to the

inmates of the jail.

          105.   Defendant St. Louis County, Public Health, and Justice Services’ acts and failures

to act with respect to the conduct of the individually-named Defendants was due to deliberate

indifference and was so closely related to the individually-named Defendants violations of

Drexel Starks constitutional rights as to be a moving factor.




                                                 16
                                                                                                      Electronically Filed - St Louis County - August 06, 2020 - 08:55 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 20 of 94 PageID #: 25




       106.    As a direct and proximate results of the acts of Defendants St. Louis County,

Public Health, and Justice Center, Drexel Starks suffered damages in the form of, inter alia,

deprivation of her constitutional rights as guaranteed under the Eighth and Fourteenth

Amendments and as protected by 42 U.S.C. § 1983.

       107.    As the direct and proximate results of the actions of the individually-named

Defendants and Defendants St. Louis County, Public Health, and Justice Services, Drexel Starks

suffered devastating personal injuries, physical pain and suffering, emotional distress, and mental

anguish, and ultimately death.

       108.    As the direct and proximate result of the acts and omissions of the individually-

named Defendants and Defendants St. Louis County, Public Health, and Justice Services,

Margaret Starks has been deprived of Drexel Starks’ valuable services, companionship, comfort,

consortium, support, love, and affection.

       109.    As a result of Defendants St. Louis County, Public Health, and Justice Services’

unlawful actions and infringements of her protected rights, Plaintiff has been compelled to retain

counsel in this matter and is therefore entitled to a recovery of attorneys’ fees and legal costs

pursuant to 42 U.S.C. § 1988.

       WHEREFORE, Plaintiff Margaret Starks respectfully prays that this Honorable Court

enter judgement in her favor and against each of the individually-named Defendants; award her

compensatory and punitive damages; award her reasonable costs and attorneys’ fees; and grant

her any and all such other relief as this Court deems just and proper.


                                                              Respectfully submitted,

                                                              /s/ Daniel J. Kolde
                                                              Daniel J. Kolde, MoBar No. 64965
                                                              P.O. Box 440344

                                                 17
                                                                                    Electronically Filed - St Louis County - August 06, 2020 - 08:55 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 21 of 94 PageID #: 26




                                                St. Louis, Missouri 63144-9998
                                                Tel: 636.675.5383
                                                Email: daniel.kolde.law@gmail.com




                                                /s/ Mark J. Pedroli
                                                Mark J. Pedroli, MoBar No. 50787
                                                7777 Bonhomme Ave., Ste 2100
                                                Clayton, Missouri 63102
                                                314.669.1817 (telephone)
                                                314.789.7400 (fax)
                                                Mark@PedroliLaw.com

                                                ATTORNEYS FOR PLAINTIFF




                                      18
                                                                                                  Electronically Filed - St Louis County - September 23, 2020 - 04:54 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 22 of 94 PageID #: 27




                  IN THE CIRCUIT COURT FOR ST. LOUIS COUNTY
                        TWENTY-FIRST JUDICIAL CIRCUIT
                              STATE OF MISSOURI

MARGARET STARKS                                )
                                               )    Case No.: 20SL-CC04077
                                               )
v.                                             )    Division 10
                                               )
ST. LOUIS COUNTY, et al.,                      )
                                               )
       Defendants.                             )

                       REQUEST FOR ISSUANCE OF SUMMONS

       COMES NOW Plaintiff Margaret Starks, by and through undersigned counsel, and

hereby requests the Issuance of Summons, in the above captioned matter and for the below listed

Defendants, to be served by special process server (Requests for Appointment of Special Process

Server filed contemporaneously with this present Request):

St. Louis County, Missouri
41 South Central Avenue, 9th Floor
St. Louis, Missouri 63105

St. Louis County – Department of Public Health
6121 North Hanley Road
St. Louis, Missouri 63134

St. Louis County – Department of Justice Services
100 South Central Avenue, Suite 7
St. Louis, Missouri 63105

Faisal Khan
41 South Central Avenue, 9th Floor
St. Louis, Missouri 63105

Herb Bernsen
41 South Central Avenue, 9th Floor
St. Louis, Missouri 63105

Delores Gunn
41 South Central Avenue, 9th Floor
St. Louis, Missouri 63105
                                                                                    Electronically Filed - St Louis County - September 23, 2020 - 04:54 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 23 of 94 PageID #: 28




Fred Rottnek
41 South Central Avenue, 9th Floor
St. Louis, Missouri 63105

E. Criss
100 South Central Avenue, Suite 7
St. Louis, Missouri 63105

[First Name Unknown] Trachsell
100 South Central Avenue, Suite 7
St. Louis, Missouri 63105.

                                                Respectfully submitted,


                                                /s/ Daniel J. Kolde
                                                Daniel J. Kolde, MoBar No. 64965
                                                P.O. Box 440344
                                                St. Louis, Missouri 63144-9998
                                                Tel: 636.675.5383
                                                Email: daniel.kolde.law@gmail.com

                                                /s/ Mark J. Pedrolli
                                                Mark J. Pedrolli, MoBar No. 50787
                                                7777 Bonhomme Ave., Ste 2100
                                                Clayton, Missouri 63102
                                                314.669.1817 (telephone)
                                                314.789.7400 (fax)
                                                Mark@PedroliLaw.com

                                                ATTORNEYS FOR PLAINTIFF
                                                                                  Electronically Filed - St Louis County - September 23, 2020 - 04:39 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 24 of 94 PageID #: 29
                                                                                  Electronically Filed - St Louis County - September 23, 2020 - 04:39 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 25 of 94 PageID #: 30
                                                                                  Electronically Filed - St Louis County - September 23, 2020 - 04:39 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 26 of 94 PageID #: 31
                                                                                  Electronically Filed - St Louis County - September 23, 2020 - 04:39 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 27 of 94 PageID #: 32
                                                                                  Electronically Filed - St Louis County - September 23, 2020 - 04:39 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 28 of 94 PageID #: 33




  /s/LaKrisha Gardner

        12/7/2020
                                                                                  Electronically Filed - St Louis County - September 23, 2020 - 04:39 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 29 of 94 PageID #: 34
                                                                                  Electronically Filed - St Louis County - September 23, 2020 - 04:39 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 30 of 94 PageID #: 35




   /s/LaKrisha Gardner

        12/7/2020
                                                                                  Electronically Filed - St Louis County - September 23, 2020 - 04:39 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 31 of 94 PageID #: 36
            Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 32 of 94 PageID #: 37

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 20SL-CC04077
 JASON DAVID DODSON
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 MARGARET STARKS                                                DANIEL JOHN KOLDE
                                                                SUITE 200
                                                                906 OLIVE STREET
                                                          vs.   SAINT LOUIS, MO 63101
 Defendant/Respondent:                                          Court Address:
 ST. LOUIS COUNTY, MISSOURI                                     ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Pers Injury-Other                                           CLAYTON, MO 63105                                                    (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: ST. LOUIS COUNTY, MISSOURI
                                      Alias:
  41 SOUTH CENTRAL
  ST. LOUIS, MO 63105


        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        01-OCT-2020                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       MG
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                         Date                                        Notary Public




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-9113        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                        54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 33 of 94 PageID #: 38
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-9113    2    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                    54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 34 of 94 PageID #: 39
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-9113   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 35 of 94 PageID #: 40
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-9113   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 36 of 94 PageID #: 41

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 20SL-CC04077
 JASON DAVID DODSON
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 MARGARET STARKS                                                DANIEL JOHN KOLDE
                                                                SUITE 200
                                                                906 OLIVE STREET
                                                          vs.   SAINT LOUIS, MO 63101
 Defendant/Respondent:                                          Court Address:
 ST. LOUIS COUNTY, MISSOURI                                     ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Pers Injury-Other                                           CLAYTON, MO 63105                                                    (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: ST. LOUIS COUNTY DEPARTMENT OF PUBLIC HEALTH
                                      Alias:
  6121 NORTH HANLEY ROAD
  ST. LOUIS, MO 63134


        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        01-OCT-2020                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       MG
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                         Date                                        Notary Public




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-9114        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                        54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 37 of 94 PageID #: 42
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-9114    2    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                    54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 38 of 94 PageID #: 43
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-9114   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 39 of 94 PageID #: 44
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-9114   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 40 of 94 PageID #: 45

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 20SL-CC04077
 JASON DAVID DODSON
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 MARGARET STARKS                                                DANIEL JOHN KOLDE
                                                                SUITE 200
                                                                906 OLIVE STREET
                                                          vs.   SAINT LOUIS, MO 63101
 Defendant/Respondent:                                          Court Address:
 ST. LOUIS COUNTY, MISSOURI                                     ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Pers Injury-Other                                           CLAYTON, MO 63105                                                    (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: ST. LOUIS COUNTY DEPARTMENT OF JUSTICE SERVICES
                                      Alias:
  100 SOUTH CENTRAL, SUITE 7
  ST. LOUIS, MO 63105


        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        01-OCT-2020                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       MG
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                         Date                                        Notary Public




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-9115        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                        54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 41 of 94 PageID #: 46
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-9115    2    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                    54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 42 of 94 PageID #: 47
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-9115   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 43 of 94 PageID #: 48
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-9115   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 44 of 94 PageID #: 49

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 20SL-CC04077
 JASON DAVID DODSON
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 MARGARET STARKS                                                DANIEL JOHN KOLDE
                                                                SUITE 200
                                                                906 OLIVE STREET
                                                          vs.   SAINT LOUIS, MO 63101
 Defendant/Respondent:                                          Court Address:
 ST. LOUIS COUNTY, MISSOURI                                     ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Pers Injury-Other                                           CLAYTON, MO 63105                                                    (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: FAISAL KHAN
                                      Alias:
  41 SOUTH CENTRAL
  ST. LOUIS, MO 63105


        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        01-OCT-2020                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       MG
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                         Date                                        Notary Public




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-9116        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                        54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 45 of 94 PageID #: 50
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-9116    2    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                    54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 46 of 94 PageID #: 51
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-9116   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 47 of 94 PageID #: 52
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-9116   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 48 of 94 PageID #: 53

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 20SL-CC04077
 JASON DAVID DODSON
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 MARGARET STARKS                                                DANIEL JOHN KOLDE
                                                                P.O. BOX 440344
                                                          vs.   ST. LOUIS, MO 63144
 Defendant/Respondent:                                          Court Address:
 ST. LOUIS COUNTY, MISSOURI                                     ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Pers Injury-Other                                           CLAYTON, MO 63105                                                     (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: UNKNOWN TRACHSELL
                                      Alias:
  100 SOUTH CENTRAL, SUITE 7
  ST. LOUIS, MO 63105


        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        07-DEC-2020                                            ______________________________________________
                                         Date                                                                       Clerk
                                       Further Information:
                                       LG
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                    _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________             _____________________________________________
                                                                         Date                                         Notary Public
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.

OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-10868          1   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                         54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 49 of 94 PageID #: 54
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-10868   2   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 50 of 94 PageID #: 55
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-10868   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 51 of 94 PageID #: 56

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 20SL-CC04077
 JASON DAVID DODSON
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 MARGARET STARKS                                                DANIEL JOHN KOLDE
                                                                P.O. BOX 440344
                                                          vs.   ST. LOUIS, MO 63144
 Defendant/Respondent:                                          Court Address:
 ST. LOUIS COUNTY, MISSOURI                                     ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Pers Injury-Other                                           CLAYTON, MO 63105                                                     (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: HERB BERNSEN
                                      Alias:
  41 SOUTH CENTRAL AVE 9TH FLOOR
  ST. LOUIS, MO 63105


        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        07-DEC-2020                                            ______________________________________________
                                         Date                                                                       Clerk
                                       Further Information:
                                       LG
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                    _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________             _____________________________________________
                                                                         Date                                         Notary Public
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.

OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-10864          1   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                         54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 52 of 94 PageID #: 57
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-10864   2   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 53 of 94 PageID #: 58
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-10864   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 54 of 94 PageID #: 59

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 20SL-CC04077
 JASON DAVID DODSON
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 MARGARET STARKS                                                DANIEL JOHN KOLDE
                                                                P.O. BOX 440344
                                                          vs.   ST. LOUIS, MO 63144
 Defendant/Respondent:                                          Court Address:
 ST. LOUIS COUNTY, MISSOURI                                     ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Pers Injury-Other                                           CLAYTON, MO 63105                                                     (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: FRED ROTTNEK
                                      Alias:
  41 SOUTH CENTRAL ave 9th floor
  ST. LOUIS, MO 63105


        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        07-DEC-2020                                            ______________________________________________
                                         Date                                                                       Clerk
                                       Further Information:
                                       LG
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                    _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________             _____________________________________________
                                                                         Date                                         Notary Public
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.

OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-10866          1   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                         54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 55 of 94 PageID #: 60
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-10866   2   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 56 of 94 PageID #: 61
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-10866   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 57 of 94 PageID #: 62

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 20SL-CC04077
 JASON DAVID DODSON
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 MARGARET STARKS                                                DANIEL JOHN KOLDE
                                                                P.O. BOX 440344
                                                          vs.   ST. LOUIS, MO 63144
 Defendant/Respondent:                                          Court Address:
 ST. LOUIS COUNTY, MISSOURI                                     ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Pers Injury-Other                                           CLAYTON, MO 63105                                                     (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: E CRISS
                                      Alias:
  100 SOUTH CENTRAL, SUITE 7
  ST. LOUIS, MO 63105


        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        07-DEC-2020                                            ______________________________________________
                                         Date                                                                       Clerk
                                       Further Information:
                                       LG
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                    _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________             _____________________________________________
                                                                         Date                                         Notary Public
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.

OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-10867          1   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                         54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 58 of 94 PageID #: 63
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-10867   2   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 59 of 94 PageID #: 64
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-10867   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 60 of 94 PageID #: 65

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 20SL-CC04077
 JASON DAVID DODSON
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 MARGARET STARKS                                                DANIEL JOHN KOLDE
                                                                P.O. BOX 440344
                                                          vs.   ST. LOUIS, MO 63144
 Defendant/Respondent:                                          Court Address:
 ST. LOUIS COUNTY, MISSOURI                                     ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Pers Injury-Other                                           CLAYTON, MO 63105                                                     (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: DELORES GUNN
                                      Alias:
  41 SOUTH CENTRAL9TH FLOOR
  ST. LOUIS, MO 63105


        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        07-DEC-2020                                            ______________________________________________
                                         Date                                                                       Clerk
                                       Further Information:
                                       LG
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                    _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________             _____________________________________________
                                                                         Date                                         Notary Public
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.

OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-10865          1   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                         54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 61 of 94 PageID #: 66
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-10865   2   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 62 of 94 PageID #: 67
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-10865   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                                                                                                                     Electronically Filed - St Louis County - January 21, 2021 - 09:06 AM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 63 of 94 PageID #: 68




                      IN THE CIRCUIT COURT FOR ST. LOUIS COUNTY
                                 21st JUDICIAL CIRCUIT
                                  STATE OF MISSOURI

MARGARET STARKS,                                             )
                                                             )
        Plaintiff,                                           )
                                                             )        Case No. 20SL-CC04077
v.                                                           )
                                                             )        Div. 10
ST. LOUIS COUNTY, MISSOURI, et. al.,                         )
                                                             )
        Defendants.                                          )

                                       ENTRY OF APPEARANCE

        COMES NOW, James C. “Jake” Thomeczek, Assistant County Counselor, and the Office

of the County Counselor, and enters his appearance on behalf of Defendant St. Louis County,

Missouri.1

                                                    Respectfully submitted,

                                                    BETH ORWICK
                                                    ST. LOUIS COUNTY COUNSELOR

                                                    /s/ James C. “Jake” Thomeczek
                                                    James C. “Jake” Thomeczek, #70385
                                                    Assistant County Counselor
                                                    Lawrence K. Roos County Government Building
                                                    41 S. Central Avenue, Ninth Floor
                                                    Clayton, MO 63105
                                                    Phone: (314) 615-8535
                                                    Fax: (314) 615-3732
                                                    Jthomeczek@stlouisco.com

                                                    Attorneys for Defendants




1
 This is an Entry for St. Louis County, Missouri, a suable entity which includes divisions and subdivisions of
County government. Defendants St. Louis County Department of Public Health and St. Louis County Department
of Justice Services are mere subdivisions of St. Louis County Government and cannot be sued in their own capacity.
See Jordan v. Kansas City, 929 S.W.2d 882, 887-88 (Mo. App. W.D. 1996); Catlett v. Jefferson County, 299
F.Supp.2d 967, 968-69 (E.D. Mo. 2004) (quoting Missouri law); Franklin v. St. Louis County Board of Police
Commissioners, 2015 WL 4131486 (E.D. Mo. July 8, 2015).

                                                        1
                                                                                                      Electronically Filed - St Louis County - January 21, 2021 - 09:06 AM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 64 of 94 PageID #: 69




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing was filed
with the Court and served on all counsel of record via the Court’s electronic filing system on this
21st day of January, 2021.

                                                             /s/ James C. “Jake” Thomeczek




                                                 2
                                                                                                      Electronically Filed - St Louis County - January 21, 2021 - 09:06 AM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 65 of 94 PageID #: 70




                    IN THE CIRCUIT COURT FOR ST. LOUIS COUNTY
                               21st JUDICIAL CIRCUIT
                                STATE OF MISSOURI

MARGARET STARKS,                                     )
                                                     )
       Plaintiff,                                    )
                                                     )      Case No. 20SL-CC04077
v.                                                   )
                                                     )      Div. 10
ST. LOUIS COUNTY, MISSOURI, et. al.,                 )
                                                     )
       Defendants.                                   )


     CONSENT MOTION FOR EXTENSION OF TIME TO RESPOND TO PETITION

       COMES NOW Defendant St. Louis County, Missouri, by and through undersigned

counsel, and hereby moves that the time for filing responsive pleadings to the Petition be extended

for a period of sixty (60) days. Defendant County requests through March 29, 2021 to file its

response. Counsel for Plaintiff, Mark Pedroli, has consented to the proposed extension of time.

       WHEREFORE, Defendant prays this Court grant leave for Defendant County to file its

responsive pleadings on or before March 29, 2021, and for all other relief this Court deems just

and proper.

                                             Respectfully submitted,

                                             BETH ORWICK
                                             ST. LOUIS COUNTY COUNSELOR

                                             /s/ James C. “Jake” Thomeczek
                                             James C. “Jake” Thomeczek, #70385
                                             Assistant County Counselor
                                             Lawrence K. Roos County Government Building
                                             41 S. Central Avenue, Ninth Floor
                                             Clayton, MO 63105
                                             Phone: (314) 615-8535
                                             Fax: (314) 615-3732
                                             Jthomeczek@stlouisco.com

                                             Attorneys for Defendant St. Louis County, Missouri
                                                                                                      Electronically Filed - St Louis County - January 21, 2021 - 09:06 AM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 66 of 94 PageID #: 71




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing was filed
with the Court and served on all counsel of record via the Court’s electronic filing system on this
21st day of January, 2021.

                                                     /s/ James C. “Jake” Thomeczek
                                                                                                          Electronically Filed - St Louis County - January 21, 2021 - 09:06 AM
 Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 67 of 94 PageID #: 72




                       IN THE CIRCUIT COURT FOR ST. LOUIS COUNTY
                                  21st JUDICIAL CIRCUIT
                                                                                            FILED
                                   STATE OF MISSOURI
                                                                                          01/21/21
                                                                                          02/12/16
                                                                                       JOAN M. GILMER
MARGARET STARKS,                                     )                                  CIRCUIT CLERK
                                                     )                             ST. LOUIS COUNTY, MO
          Plaintiff,                                 )
                                                     )      Case No. 20SL-CC04077
v.                                                   )
                                                     )      Div. 10
ST. LOUIS COUNTY, MISSOURI, et. al.,                 )
                                                     )
          Defendants.                                )


     CONSENT MOTION FOR EXTENSION OF TIME TO RESPOND TO PETITION

          COMES NOW Defendant St. Louis County, Missouri, by and through undersigned

counsel, and hereby moves that the time for filing responsive pleadings to the Petition be extended

for a period of sixty (60) days. Defendant County requests through March 29, 2021 to file its

response. Counsel for Plaintiff, Mark Pedroli, has consented to the proposed extension of time.

          WHEREFORE, Defendant prays this Court grant leave for Defendant County to file its

responsive pleadings on or before March 29, 2021, and for all other relief this Court deems just

and proper.

                                              Respectfully submitted,

                                              BETH ORWICK
                                              ST. LOUIS COUNTY COUNSELOR

                                              /s/ James C. “Jake” Thomeczek
                                              James C. “Jake” Thomeczek, #70385
                                              Assistant County Counselor
                                              Lawrence K. Roos County Government Building
                                              41 S. Central Avenue, Ninth Floor
 Judge Dodson           DivisionDivision
                                 10
Judge                                    99   Clayton, MO 63105
June 10,21,
January  2015
            2021
                                              Phone: (314) 615-8535
                                              Fax: (314) 615-3732
                                              Jthomeczek@stlouisco.com

                                              Attorneys for Defendant St. Louis County, Missouri
                                                                                                      Electronically Filed - St Louis County - January 21, 2021 - 09:06 AM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 68 of 94 PageID #: 73




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing was filed
with the Court and served on all counsel of record via the Court’s electronic filing system on this
21st day of January, 2021.

                                                     /s/ James C. “Jake” Thomeczek
                                                                                                    Electronically Filed - St Louis County - March 29, 2021 - 04:58 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 69 of 94 PageID #: 74




                      IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                                 21st JUDICIAL CIRCUIT
                                  STATE OF MISSOURI

MARGARET STARKS,                                    )
                                                    )
       Plaintiff,                                   )
                                                    )       Case No. 20SL-CC04077
v.                                                  )
                                                    )       Div. 10
ST. LOUIS COUNTY, MISSOURI, et. al.,                )
                                                    )
       Defendants.                                  )


               DEFENDANT ST. LOUIS COUNTY, MISSOURI’S
     ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S PETITION FOR
                              DAMAGES

       Defendant St. Louis County, Missouri (the “County”) answers Plaintiff’s Petition for

Damages as follows:

                                     NATURE OF CASE

       1.      The County denies Paragraph 1.

                                           PARTIES

       2.      The County is without sufficient information to admit or deny Paragraph 2, and

therefore, denies the same.

       3.      Paragraph 3 states a legal conclusion and requires no response. Further answering,

St. Louis County, Missouri is a political subdivision of the State of Missouri, organized and

existing pursuant to the Missouri Constitution and the St. Louis County Charter. Defendant

County denies all other allegations contained in Paragraph 3.

       4.      The County admits the Department of Public Health is a department of St. Louis

County, Missouri. The County denies all other allegations in Paragraph 4.




                                                1
                                                                                                  Electronically Filed - St Louis County - March 29, 2021 - 04:58 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 70 of 94 PageID #: 75




       5.     The County admits the Department of Justice Services is a department of St. Louis

County, Missouri. The County denies all other allegations in Paragraph 5.

       6.     Paragraph 6 states a legal conclusion and requires no response. To the extent a

response is required, The County denies 6.

       7.     Paragraph 7 states a legal conclusion and requires no response. To the extent a

response is required, The County denies 7.

       8.     Paragraph 8 states a legal conclusion and requires no response. To the extent a

response is required, The County denies 8.

       9.     Paragraph 9 states a legal conclusion and requires no response. To the extent a

response is required, The County denies 9.

       10.    The County is without sufficient information to admit or deny Paragraph 10 and

therefore denies the same.

       11.    The County is without sufficient information to admit or deny Paragraph 11 and

therefore denies the same.

       12.    The County is without sufficient information to admit or deny Paragraph 12 and

therefore denies the same.

       13.    The County is without sufficient information to admit or deny Paragraph 13 and

therefore denies the same.

       14.    The County is without sufficient information to admit or deny Paragraph 14 and

therefore denies the same.

                               JURISDICTION AND VENUE

       15.    Paragraph 15 states a legal conclusion and requires no response. To the extent a

response is required, The County denies Paragraph 15.



                                               2
                                                                                                   Electronically Filed - St Louis County - March 29, 2021 - 04:58 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 71 of 94 PageID #: 76




       16.     Paragraph 16 states a legal conclusion and requires no response. To the extent a

response is required, The County denies Paragraph 16.

                                 FACTUAL ALLEGATIONS

       17.     The County admits Paragraph 17.

       18.     The County admits Drexel Stark underwent a routine general medical examination

on August 4, 2015. The County denies the remainder of Paragraph 18.

       19.     The County admits that Drexel Stark’s drug abuse was noted. The County denies

the remainder of Paragraph 19.

       20.     The County denies Paragraph 20.

       21.     The County denies Paragraph 21.

       22.     The County denies Paragraph 22.

       23.     The County admits Paragraph 23.

       24.     The County admits that Clonidine is approved to treat high blood pressure. The

County denies all other allegations contained in Paragraph 24.

       25.     The County admits clonidine is used to manage withdrawal symptoms. The County

denies all other allegations contained in Paragraph 25.

       26.     The County admits clonidine is used to treat opioid withdrawal. The County denies

all other allegations contained in Paragraph 26.

       27.     The County denies Paragraph 27.

       28.     The County denies Paragraph 28.

       29.     The County denies Paragraph 29.

       30.     The County denies Paragraph 30.

       31.     The County denies Paragraph 31.



                                                   3
                                                                                          Electronically Filed - St Louis County - March 29, 2021 - 04:58 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 72 of 94 PageID #: 77




       32.    The County denies Paragraph 32.

       33.    The County denies Paragraph 33.

       34.    The County denies Paragraph 34.

       35.    The County denies Paragraph 35.

       36.    The County denies Paragraph 36.

       37.    The County denies Paragraph 37.

       38.    The County denies Paragraph 38.

       39.    The County denies Paragraph 39.

       40.    The County denies Paragraph 40.

       41.    The County admits Paragraph 41.

       42.    The County denies Paragraph 42.

       43.    The County denies Paragraph 43.

       44.    The County denies Paragraph 44.

       45.    The County admits Paragraph 45.

       46.    The County denies Paragraph 46.

       47.    The County denies Paragraph 47.

       48.    The County denies Paragraph 48.

       49.    The County denies Paragraph 49.

       50.    The County denies Paragraph 50.

       51.    The County lacks sufficient information to admit or deny Paragraph 51 and

therefore denies the same.

       52.    The County denies Paragraph 52.




                                            4
                                                                                          Electronically Filed - St Louis County - March 29, 2021 - 04:58 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 73 of 94 PageID #: 78




       53.    The County lacks sufficient information to admit or deny Paragraph 53 and

therefore denies the same.

       54.    The County denies Paragraph 54.

       55.    The County denies Paragraph 55.

       56.    The County denies Paragraph 56.

       57.    The County denies Paragraph 57.

       58.    The County denies Paragraph 58.

       59.    The County denies Paragraph 59.

       60.    The County denies Paragraph 60

       61.    The County denies Paragraph 61.

       62.    The County denies Paragraph 62.

       63.    The County denies Paragraph 63.

       64.    The County denies Paragraph 64.

       65.    The County denies Paragraph 65.

       66.    The County denies Paragraph 66.

       67.    The County denies Paragraph 67.

       68.    The County denies Paragraph 68.

       69.    The County denies Paragraph 69.

       70.    The County denies Paragraph 70.

       71.    The County denies Paragraph 71.

       72.    The County denies Paragraph 72.

       73.    The County denies Paragraph 73.

       74.    The County denies Paragraph 74.



                                               5
                                                                                                    Electronically Filed - St Louis County - March 29, 2021 - 04:58 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 74 of 94 PageID #: 79




       75.     The County denies Paragraph 75.

       76.     The County denies Paragraph 76.

   Count I – Deprivation of Medical Care Pursuant to the 8th and 14th Amendments and
                            Cognizable under 42 U.S.C. 1983

       77.     The County hereby incorporates by reference its previous responses to Plaintiff’s

allegations. The County denies any other allegations asserted in Paragraph 77.

       78.     The County denies Paragraph 78.

       79.     The County denies Paragraph 79.

       80.     The County denies Paragraph 80.

       81.     The County denies Paragraph 81.

       82.     The County denies Paragraph 82.

       83.     The County denies Paragraph 83.

       84.     The County denies Paragraph 84.

       85.     The County denies Paragraph 85.

       86.     The County denies Paragraph 86.

       87.     The County denies Paragraph 87.

       WHEREFORE, The County prays this Honorable Court enter judgment in favor of St.

Louis County, Missouri, dismiss Count I with prejudice, and for all other relief this Court deems

just and proper.




                                               6
                                                                                                                          Electronically Filed - St Louis County - March 29, 2021 - 04:58 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 75 of 94 PageID #: 80




            Count II – Negligence Per Se in Violation of § 221.120 MO. REV. STAT.1

         88.      The County hereby incorporates by reference its previous responses to Plaintiff’s

allegations. The County denies any other allegations asserted in Paragraph 88.

         89.      Paragraph 89 states a legal conclusion and requires no response. To the extent

Paragraph 89 requires a response, The County denies Paragraph 89.

         90.      The County admits Drexel Starks was detained at the Buzz Westfall Justice Center.

The County denies all other allegations asserted in Paragraph 90.

         91.      The County denies Paragraph 91.

         92.      The County denies Paragraph 92.

         93.      The County denies Paragraph 93.

         94.      The County denies Paragraph 94.

         95.      The County denies Paragraph 95.

         96.      The County denies Paragraph 96.

         97.      The County denies Paragraph 97.

         98.      The County denies Paragraph 98.

         99.      The County denies Paragraph 99.

         WHEREFORE, The County prays this Honorable Court enter judgment in favor of St.

Louis County, Missouri, dismiss Count II with prejudice, and for all other relief this Court deems

just and proper.




1
 For reasons described in The County’s Partial Motion to Dismiss and Memorandum in Support, Count II of
Plaintiff’s Petition does not describe a cognizable cause of action, fails to state a cause of action upon which relief
can be granted, and should be dismissed with prejudice. The County prays this Court dismiss Count II, but to the
extent an answer to Count II is required, The County denies all allegations not expressly admitted herein.

                                                            7
                                                                                                    Electronically Filed - St Louis County - March 29, 2021 - 04:58 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 76 of 94 PageID #: 81




                  Count III – Failure to Train, Supervise, and/or Discipline

       100.   The County hereby incorporates by reference its previous responses to Plaintiff’s

allegations. The County denies any other allegations asserted in Paragraph 100.

       101.   The County denies Paragraph 101.

       102.   The County denies Paragraph 102.

       103.   The County denies Paragraph 103.

       104.   The County denies Paragraph 104.

       105.   The County denies Paragraph 105.

       106.   The County denies Paragraph 106.

       107.   The County denies Paragraph 107.

       108.   The County denies Paragraph 108.

       109.   The County denies Paragraph 109.

                  Defendant St. Louis County, Missouri denies all allegations not expressly

                                               admitted herein.

       WHEREFORE, Defendant Country prays this Honorable Court enter judgment in favor of

St. Louis County, Missouri, dismiss Count III with prejudice, and for all other relief this Court

deems just and proper.

                         AFFIRMATIVE AND FURTHER DEFENSES

       1.     Plaintiff fails to state a claim upon which relief can be granted. Rule 55.27

       2.     Plaintiff’s claims are barred, in whole or in part, by the doctrine of sovereign

immunity.

       3.     Count II fails to state a recognized and/or cognizable cause of action upon which

relief can be granted because Missouri Revised Statute section 221.120 describes the mechanism



                                                8
                                                                                                           Electronically Filed - St Louis County - March 29, 2021 - 04:58 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 77 of 94 PageID #: 82




for payment of medical treatment during pre-trial detention and does not bestow any substantive

rights upon Decedent or Decedent’s survivors.

       4.         The St. Louis County Department of Public Health and Department of Justice

Services are administrative arms of St. Louis County, Missouri. As administrative arms of County

government, both the Department of Public Health and the Department of Justice Services lack

the capacity to be sued.

       5.         Decedent Drexel Starks’s death was caused by the effects of his own drug abuse.

Therefore, The County cannot be held liable under any theory.

       6.         Plaintiff’s damages, if any, must be reduced to the extent they were caused by

Decedent’s own actions, including, but not limited to, Decedent’s drug abuse.

       7.         The County expressly denies that the award of attorney’s fees and costs are

appropriate in this matter for one or more of the following reasons:

                  (a)    The County did not act unlawfully or infringe on Plaintiff’s civil rights;

                  (b)    The County did not act unlawfully or infringe on Decedent’s civil rights;

                  (c)    Plaintiff is attempting to collect fees and costs that are unreasonable; and/or

                  (d)    the specific facts underlying this matter do not merit the award of attorneys’

fees and costs.

       8.         Should Plaintiff be awarded damages in relation to state law claims brought in this

action, Plaintiff’s claim for attorney’s fees is barred pursuant to Webb v. Board of Educ. of Dyer

County, 471 U.S. 234 (1985) and related cases.

       9.         Plaintiff fails to state a custom or policy sufficient to establish liability under 42

U.S.C. § 1983.




                                                    9
                                                                                                       Electronically Filed - St Louis County - March 29, 2021 - 04:58 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 78 of 94 PageID #: 83




       10.     Defendant County expressly denies punitive damages are appropriate for one or

more of the following reasons:

               a.      punitive damages are barred by sovereign immunity, official immunity,

and/or qualified immunity;

               b.      the Fourteenth Amendment to the United States constitution prohibits

award of punitive damages; and/or

               c.      the Missouri Constitution prohibits an award of punitive damages.

       11.     To the extent Defendant County is liable for damages, Defendant County is entitled

to a set off funds collected from any other party.

       12.     Decedent Drexel Starks’s preexisting medical conditions caused his death and

therefore Plaintiff’s damages are not the result of Defendant County’s actions.

       13.     Decedent Drexel Starks’s death and Plaintiff’s damages were caused by intervening

and/or superseding events which cut off Defendant County’s liability.

       14.     Plaintiff failed to file her action in a timely manner. Therefore, Plaintiff’s claims

are barred by the applicable statute of limitations.

       15.     Plaintiff fails to plead and cannot prove an exception to the sovereign immunity

doctrine. Therefore, Plaintiff fails to state a claim upon which relief can be granted.

       16.     Plaintiff fails to allege facts and cannot prove deliberate difference on behalf of

Defendant County.

       17.     Plaintiff’s damages, if any, are subject to damage caps, including, but not limited

to, those described in Missouri Revised Statute section 537.610.




                                                 10
                                                                                                  Electronically Filed - St Louis County - March 29, 2021 - 04:58 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 79 of 94 PageID #: 84




       18.     The County expects additional defenses to present themselves through the course

of litigation. The County reserves the right to amend this Answer to include said defenses

incorporates these defenses by reference.

       19.     As to Count I of the Petition, St. Louis County provided medical care to Drexel

Stark and therefore was not deliberately indifferent.

       WHEREFORE, having fully answered Plaintiff’s Petition for Damages, Defendant St.

Louis County, Missouri prays this Court dismiss this cause of action with prejudice, order each

party to bear their own costs, and for all other relief this Court deems just and proper.

                                       Respectfully submitted,

                                       BETH ORWICK
                                       ST. LOUIS COUNTY COUNSELOR

                                       /s/ James C. “Jake” Thomeczek
                                       Catherine M. Robertson, #63200
                                       James C. “Jake” Thomeczek, #70385
                                       Office of the County Counselor
                                       Lawrence K. Roos County Government Building
                                       41 S. Central Avenue, Ninth Floor
                                       Clayton, MO 63105
                                       Phone: (314) 615-7042
                                       Fax: (314) 615-3732
                                       crobertson@stlouisco.com
                                       jthomeczek@stlouisco.com

                                       Attorneys for Defendant
                                       St. Louis County, Missouri




                                                 11
                                                                                                  Electronically Filed - St Louis County - March 29, 2021 - 04:58 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 80 of 94 PageID #: 85




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing was filed

with the Court and served on all counsel of record on this 29th day of March, 2021.



                                             /s/ James C. “Jake” Thomeczek




                                               12
                                                                                                          Electronically Filed - St Louis County - March 29, 2021 - 04:55 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 81 of 94 PageID #: 86




                     IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                                21st JUDICIAL CIRCUIT
                                 STATE OF MISSOURI

MARGARET STARKS,                                      )
                                                      )
       Plaintiff,                                     )
                                                      )        Case No. 20SL-CC04077
v.                                                    )
                                                      )        Div. 10
ST. LOUIS COUNTY, MISSOURI, et. al.,                  )
                                                      )
       Defendants.                                    )

                     DEFENDANT ST. LOUIS COUNTY, MISSOURI’S
                          PARTIAL MOTION TO DISMISS

       COMES NOW, Defendant St. Louis County, Missouri (the “County”) and, pursuant to

Rule 55.27, moves this Court to dismiss Count II of Plaintiff’s Petition for Damages (the

“Petition”) and all counts asserted against the St. Louis County Department of Public Health and

the St. Louis County Department of Justice Services. In support Defendant County states:

       1.      Where a plaintiff fails to state a cause of action or fails to state facts entitling the

plaintiff to relief, the Court should dismiss the plaintiff’s claim. ITT Commercial Fin. Corp. v.

Mid-Am Marine Supply Corp., 854 S.W.2d 371, 376 (Mo. banc 1993).

       2.      Count II fails to state a recognized and/or cognizable cause of action upon which

relief can be granted. Therefore, Count II should be dismissed.

       3.      To the extent Count II states a cause of action, sovereign immunity bars it. RSMo.

§ 537.600.

       4.      Because Defendants St. Louis County Department of Public Health and St. Louis

County Department of Justice Services are merely administrative arms of St. Louis County

Missouri, they lack capacity to be sued. See Jordan v. Kansas City, 929 S.W.2d 882, 887-88 (Mo.

App. W.D. 1996); Franklin v. St. Louis County Bd. of Police Com’rs, No. 4:14-CV-1540-SPM,

                                                  1
                                                                                                           Electronically Filed - St Louis County - March 29, 2021 - 04:55 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 82 of 94 PageID #: 87




2015 WL 4131486, at *3 (E.D. Mo. July 8, 2015) (applying Missouri law, holding that an

administrative arm of St. Louis County is not a suable entity). Therefore, these defendants must

be dismissed.

       5.       Defendant County files its Memorandum in Support of Defendant St. Louis

County’s Partial Motion to Dismiss contemporaneously with this Motion and incorporates it by

reference.

       WHEREFORE, Defendant St. Louis County, Missouri prays this Court dismiss Count II

of Plaintiff’s Petition, dismiss all County administrative divisions from this action, and for all other

relief this Court deems just and proper.

                                        Respectfully submitted,

                                        BETH ORWICK
                                        ST. LOUIS COUNTY COUNSELOR

                                        /s/ James C. “Jake” Thomeczek
                                        Catherine M. Robertson, #63200
                                        James C. “Jake” Thomeczek, #70385
                                        Office of the County Counselor
                                        Lawrence K. Roos County Government Building
                                        41 S. Central Avenue, Ninth Floor
                                        Clayton, MO 63105
                                        Phone: (314) 615-7042
                                        Fax: (314) 615-3732
                                        crobertson@stlouisco.com
                                        jthomeczek@stlouisco.com

                                        Attorneys for Defendant
                                        St. Louis County, Missouri




                                                   2
                                                                                                  Electronically Filed - St Louis County - March 29, 2021 - 04:55 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 83 of 94 PageID #: 88




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing was filed

with the Court and served on all counsel of record on this 29th day of March, 2021.



                                             /s/ James C. “Jake” Thomeczek




                                                3
                                                                                                        Electronically Filed - St Louis County - March 29, 2021 - 09:02 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 84 of 94 PageID #: 89




                      IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                                 21st JUDICIAL CIRCUIT
                                  STATE OF MISSOURI

MARGARET STARKS,                                      )
                                                      )
       Plaintiff,                                     )
                                                      )       Case No. 20SL-CC04077
v.                                                    )
                                                      )       Div. 10
ST. LOUIS COUNTY, MISSOURI, et. al.,                  )
                                                      )
       Defendants.                                    )


                  MEMORANDUM IN SUPPORT OF DEFENDANT
         ST. LOUIS COUNTY, MISSOURI’S PARTIAL MOTION TO DISMISS

       Defendant St. Louis County, Missouri (the “County”) submits this Memorandum in

Support of its Partial Motion to Dismiss.

                                         BACKGROUND

       Plaintiff Margaret Starks (“Plaintiff”) alleges her son Drexel Starks (“Decedent”) was

incarcerated at the Buzz Westfall Justice Center (Jail) from approximately August 4, 2015 to

August 6, 2015. (Pet. at ¶ 17). Plaintiff alleges Decedent underwent various withdrawal symptoms

while incarcerated, (Id., passim.), and died on August 6, 2015, (Id. at ¶ 70). Plaintiff alleges that

Decedent’s official cause of death was “unexpected death in patient withdrawing from heroin and

cocaine with dehydration and cardiac dysrhythmia.” (Id. at ¶ 71).

       Plaintiff filed this action on August 6, 2020, alleging three claims against the County.

Count I, “Deprivation of Medical Care pursuant to the 8th and 14th Amendments and Cognizable

under 42 US.C. 1983”, while unclear, appears to be asserted against all named defendants. Count

I alleges that the defendants “failed and/or refused to provide [Decedent] with medical care,

treatment, and attention,” (Pet. at ¶ 81), causing Decedent to suffer a variety of harms, including

his eventual death. (Id. at ¶¶ 83-85). Count II, “Negligence Per Se in Violation of § 221.120 Mo.

                                                 1
                                                                                                          Electronically Filed - St Louis County - March 29, 2021 - 09:02 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 85 of 94 PageID #: 90




Rev Stat,” and again, while unclear, appears to be asserted against all named defendants. Count

II alleges the defendants violated a statutorily created duty of care, (Pet. at ¶ 95), causing Decedent

to suffer various harms, including his eventual death, (Id. at ¶¶ 96-98). Count II attempts to apply

negligence per se to hold the County liable. (Id. at ¶¶ 94-95). Count III, “Failure to Train,

Supervise, and/or Discipline,” is asserted against the County and two County administrative arms:

the Department of Public Health and the Department of Justice Services. Count III alleges the

County, by and through its departments, failed to train its employees and contractors to adequately

treat drug abusers, (Id. at ¶¶ 103-104), causing Decedent to suffer various harms, including the

deprivation of his constitutional rights and his eventual death. (Id. at ¶¶ 106-108).

                                 STANDARD FOR DISMISSAL

       A motion to dismiss is intended to resolve claims early, to avoid the expense and burden

of meritless claims, and to foster the efficient use of judicial resources. Town & Country

Appraisals, LLC v. Hart, 244 S.W.3d 187, 189 (Mo. App. E.D. 2007). In reviewing a motion to

dismiss, the Court examines the adequacy of the petition. Grewell v. State Farm Mut. Auto. Ins.

Co., 102 S.W3d 33, 36 (Mo. banc 2003). Where a plaintiff fails to state a cause of action or fails

to state fats entitling the plaintiff to relief, the Court should dismiss the plaintiff’s claim. ITT

Commercial Fin. Corp. v. Mid-Am Marine Supply Corp., 854 S.W2d 371, 376 (Mo. banc 1993).

                                           ARGUMENT

          I.   Count II of Plaintiff’s Petition Does Not State a Cognizable Cause of Action.

       Missouri law defines negligence per se as “[n]egligence established as a matter of law, so

that breach of the duty is not a jury question.” Eckelkamp v. Burlington N. Santa Fe Ry. Co., 298

S.W.3d 546, 553 (Mo. App. E.D. 2009) (citing Black’s Law Dictionary 1135 (9th ed.2009)). “The

test to determine whether a violation of a statute may constitute negligence per se depends on



                                                  2
                                                                                                                    Electronically Filed - St Louis County - March 29, 2021 - 09:02 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 86 of 94 PageID #: 91




legislative intent.” Lowdermilk v. Vescovo Bldg. and Realty Co., Inc., 91 S.W3d 617, 629 (Mo.

App. E.D. 2002) (citing 65 CJA Negligence Section 135) (emphasis added). Statutes giving rise

to claims for per se negligence are generally safety statutes. Id. at 628; see also, Burns v. Frontier

II Properties Ltd. P’ship, 106 S.W.3d 1, 3 (Mo. App. E.D. 2003) (“Negligence per se arises when

the legislature pronounces in a statute what the conduct of a reasonable person must be, whether

or not the common law would require similar conduct[.]”). “Negligence per se is in effect a

presumption that one who has violated a safety statute has violated his legal duty to use due care.”

Lowdermilk, 91 S.W.3d at 629 (quoting 571 AM.JUR 2d Negligence section 727 (1989)).

           Section 221.120 describes the mechanism for medical treatment payment during pre-trial

detention,1 making prisoners financially liable for medical care provided to them while confined

in a jail. Hammer v. Stevens, 2007 WL 1565933, at *3 (E.D. Mo. May 29, 2007). Section 221.120

does not bestow a cause of action upon prisoners or their survivors. Moreover, the Eastern District

of Missouri district court, when confronted with this concept, found that “a fair reading of the

statute indicates that it is designed to help jails defray the costs of providing medical care by

shifting the financial burden to the detainee’s private health insurance provider or, if lacking

insurance, to the detainee.” Id. (analyzing RSMo. § 221.120). Accordingly, Section 221.120 does

not create a cause of action to detainees, much less a per se cause of action. See, generally, Slade

v. Hampton Rds Reg’l Jail, 407 F.3d 243, 251-52 (4th Cir.2005) (pretrial detainee’s rights not

violated by having to contribute to the cost of his housing and care).



1
    RSMo. Section 221.120.1 states, in pertinent part:
          If any prisoner confined in the county jail is sick and in the judgment of the jailer, requires the
          attention of a physician, dental care or medicine, the jailer shall procure the necessary medicine,
          dental care or medical attention necessary or proper to maintain the health of the prisoner. The costs
          of such medicine, dental care, or medical attention shall be paid by the prisoner through any health
          insurance policy … If the prisoner is not eligible for such health insurance benefits then the prisoner
          shall be liable for the payment of such medical attention, dental care, or medicine…


                                                             3
                                                                                                                Electronically Filed - St Louis County - March 29, 2021 - 09:02 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 87 of 94 PageID #: 92




         Plaintiff’s contention that the Missouri legislature enacted Section 221.120 to protect jail

detainees and inmates, (Pet. at ¶ 94), contradicts the plain text and is contrary to the interpretation

in Hammer. See 2007 WL 1565933, at *3. Because RSMo. Section 221.120 addresses medical

care costs rather than detainee rights, Plaintiff’s contention that “Defendants violated their duties

of care, as established in § 221.120 MO. REV. STAT.,” (Pet. at ¶ 95), is without merit. Plaintiff

does not allege any right being deprived from medical treatment costs or payments. (See Pet.).

Taken on its face, Count II fails to state a claim upon which relief can be granted and should be

dismissed.

          II.     Sovereign Immunity Bars Count II.

         The doctrine of sovereign immunity generally creates immunity for government entities

from tort liability. RSMo. § 537.600. “[P]ublic entities enjoy sovereign immunity … unless

immunity is waived, abrogated, or modified by statute.” Richardson v. City of St. Louis, 293

S.W.3d 133, 136 (Mo. App. E.D. 2009). There are four statutory exceptions to the sovereign

immunity presumption: (1) where a plaintiff’s injury arises from a public employee’s negligent

operation of a motor vehicle in the course of his employment, RSMo. § 537.600.1(1); (2) where

the injury is caused by the dangerous condition of government property, RSMo. § 537.600.1(2);

(3) where the injury is caused by government performing a proprietary function as opposed to a

governmental function, State ex rel. Board of Trustees of the City of North Kansas City Memorial

Hospital, 843 S.W2d 353, 358 (Mo. banc 1993);2 and (4) to the extent the government has procured




2
  “Generally, an act of a [government] performed for the common good of all is classified as a governmental
function, Parish v. Novus Equities Co., 231 S.W.3d 236, 242 (Mo. App. E.D. 2007), while “[a]n act of a
municipality performed for the special benefit or profit of the [government] … is classified as a proprietary
function,” Id.


                                                          4
                                                                                                                     Electronically Filed - St Louis County - March 29, 2021 - 09:02 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 88 of 94 PageID #: 93




insurance,3 RSMo. § 537.610. “Missouri Courts have routinely held … that the plaintiff bears the

burden of pleading with specificity facts giving rise to an exception to sovereign immunity when

suing a public entity. Richardson, 293 S.W.3d at 137.

        On the face of Plaintiff’s Petition, there are no allegations that Decedent’s injuries resulted

from: (1) the use of a motor vehicle or (2) a dangerous condition of County property. Moreover,

jail operation is a government, not a proprietary, function, which does not waive sovereign

immunity, and Plaintiff has not pled any facts for this Court to conclude otherwise. Finally,

Plaintiff has not pled any facts to allege the existence of any insurance policy causing sovereign

immunity waiver and no such policy exists. Ultimately, Plaintiff’s Petition fails to allege facts

that, if proven at trial, would waive sovereign immunity.

         To the extent Plaintiff’s Petition describes an actual claim in Count II, sovereign immunity

bars such claim. As such, Count II fails to state a claim, and this Court should dismiss Count II.

         III.    The Department of Health and Department of Justice Services Lack Capacity
                 to be Sued.

        Departments of local government are not suable entities. The incapacity of non-

legislatively created entities to be sued has been consistently upheld in Missouri courts and federal

courts applying Missouri law. See, e.g., Franklin v. Board of Police Com’rs, 2015 WL 4131486

(E.D. Mo. July 8, 2015), Jordan v. Kansas City, 929 S.W.2d 822 (Mo. App. W.D. 1996); White v.

Camden County Sheriff’s Dep’t, 106 S.W.3d 626 (Mo. App. S.D., 2003); State ex rel. Gore v.

Wochner, 475 F. Supp. 274, 280 (E. D. Mo. 1979); Bice v. Commission or Dirs. of Cape Girardeau

City Police Dep’t, 2011 WL 766299 (E.D. Mo. Feb. 25 2011)(claim is legally frivolous because

defendant is not a suable entity).


3
 “[W]hen a public entity purchases liability insurance for tort claims, sovereign immunity is waived to the extent
and for the specific purposes of the insurance purchased.” Fantasma v. Kansas City, Mo, Bd. of Police Comm’rs,
913 S.W.2d 388, 391 (Mo. App. W.D. 1996) (emphasis added).

                                                         5
                                                                                                          Electronically Filed - St Louis County - March 29, 2021 - 09:02 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 89 of 94 PageID #: 94




       In Jordan, a litigant attempted to sue the Kansas City Neighborhood and Community

Services Department. The appellate court observed that the Department is not a legislatively

created entity; rather it is “an administrative arm of the City which lacks legal identity apart from

the City.” Jordan, 922 S.W.2d at 888. With this principle in mind, the court held that the plaintiff

failed to state a claim against the Kansas City Neighborhood and Community Service Department

and dismissed the lawsuit. Id.

       The Federal District Court of the Eastern District of Missouri has taken the same approach

to political subdivisions. In State of Mo. ex rel. Gore v. Wochner, the District Court analyzed

whether departments of the City of St. Louis’s government had the capacity to be sued. 475

F.Supp. 274 (E.D. Mo. 1979). Noting that “[t]he Department … is an integral part of the City of

St. Louis government, and is merely the administrative arm whereby employment functions are

performed,” Id. at 280, the District Court held that “[t]he Department … lacks a legal identity apart

from that of the City of St. Louis, and as such is not a suable entity,” Id.

       Notably, this principle has been applied directly to St. Louis County. Franklin v. Board of

Police Com’rs, 2015 WL 4131486 (E.D. Mo. July 8, 2015). In Franklin, the lawsuit brought

against an arm of St. Louis County government was dismissed because in the absence of a statutory

authorization (or some other authority that the entity was legislatively created as a distinct legal

entity), a subdivision (i.e., a board or department) of a city or county is not a separate legal entity

and cannot be sued. Id. at *2.

       The St. Louis County Charter identifies “St. Louis County, Missouri” as a body corporate

and politic and gives St. Louis County, Missouri the capacity to sue and be sued. (St. Louis County

Charter, Article I, § 1.010). No separate statutory authorization exists for the County’s various

departments.



                                                  6
                                                                                                         Electronically Filed - St Louis County - March 29, 2021 - 09:02 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 90 of 94 PageID #: 95




       Because a subdivision of County government cannot be sued, the Court should dismiss the

Department of Health and Department of Justice Services from the case at bar.

                                         CONCLUSION

       Count II of Plaintiff’s Petition references a statute that does not bestow rights on a detainee

nor create a cause of action. See Hammer, 2007 WL 1565933 at *3. Moreover, to the extent Count

II describes a cognizable cause of action, sovereign immunity bars the action. As such, Count II

fails to state a claim upon which relief can be granted and should be dismissed.

       Additionally, County departments have no identity separate from the County and cannot

be sued. Therefore, claims brought against the Department of Public Health and the Department

of Justice Services should be dismissed as a matter of law.

       WHEREFORE, Defendant St. Louis County, Missouri prays this Court dismiss Count II

of Plaintiff’s Petition with prejudice, dismiss all claims brought against the St. Louis County

Department of Public Health and the St. Louis County Department of Justice Services with

prejudice, and for all other relief this Court deems just and proper.

                                       Respectfully submitted,
                                       BETH ORWICK
                                       ST. LOUIS COUNTY COUNSELOR

                                       /s/ James C. “Jake” Thomeczek
                                       Catherine M. Robertson, #63200
                                       James C. “Jake” Thomeczek, #70385
                                       Office of the County Counselor
                                       Lawrence K. Roos County Government Building
                                       41 S. Central Avenue, Ninth Floor
                                       Clayton, MO 63105
                                       Phone: (314) 615-7042
                                       Fax: (314) 615-3732
                                       crobertson@stlouisco.com
                                       jthomeczek@stlouisco.com

                                       Attorneys for Defendant
                                       St. Louis County, Missouri

                                                  7
                                                                                                      Electronically Filed - St Louis County - March 29, 2021 - 09:02 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 91 of 94 PageID #: 96




                                CERTIFICATE OF SERVICE


        The undersigned hereby certifies that a true and correct copy of the foregoing was filed
with the Court and served on all counsel of record via the Court’s electronic filing system on this
29th day of March, 2021.

                                                     /s/ James C. “Jake” Thomeczek




                                                8
                                                                                                Electronically Filed - St Louis County - March 30, 2021 - 03:55 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 92 of 94 PageID #: 97




                      IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                                 21st JUDICIAL CIRCUIT
                                  STATE OF MISSOURI

MARGARET STARKS,                                   )
                                                   )
       Plaintiff,                                  )
                                                   )     Case No. 20SL-CC04077
v.                                                 )
                                                   )     Div. 10
ST. LOUIS COUNTY, MISSOURI, et. al.,               )
                                                   )
       Respondents.                                )

                                  NOTICE OF HEARING

       PLEASE TAKE NOTICE that Defendant St. Louis County, Missouri will call for hearing

its Partial Motion to Dismiss on Tuesday, May 4, 2021 at 10:30 A.M., or as soon thereafter as

the parties may be heard.

       Defendant’s motion will be heard via video conference (Webex). This hearing was

scheduled via the Court’s online scheduling program.

                                    Respectfully submitted,

                                    BETH ORWICK
                                    ST. LOUIS COUNTY COUNSELOR

                                    /s/ James C. “Jake” Thomeczek
                                    Catherine M. Robertson, #63200
                                    James C. “Jake” Thomeczek, #70385
                                    Office of the County Counselor
                                    Lawrence K. Roos County Government Building
                                    41 S. Central Avenue, Ninth Floor
                                    Clayton, MO 63105
                                    Phone: (314) 615-7042
                                    Fax: (314) 615-3732
                                    crobertson@stlouisco.com
                                    jthomeczek@stlouisco.com

                                    Attorneys for Defendant
                                    St. Louis County, Missouri



                                              1
                                                                                                  Electronically Filed - St Louis County - March 30, 2021 - 03:55 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 93 of 94 PageID #: 98




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing was filed

with the Court and served on all counsel of record on this 30th day of March, 2021.

                                             /s/ James C. “Jake” Thomeczek




                                                2
                                                                                                    Electronically Filed - St Louis County - March 30, 2021 - 03:23 PM
Case: 4:21-cv-00435-RLW Doc. #: 1-1 Filed: 04/15/21 Page: 94 of 94 PageID #: 99




                    IN THE CIRCUIT COURT FOR ST. LOUIS COUNTY
                          TWENTY-FIRST JUDICIAL CIRCUIT
                                STATE OF MISSOURI

MARGARET STARKS                                 )
                                                )
       Plaintiff,                               )    20SL-CC04077
                                                )
v.                                              )    Division 10
                                                )
ST. LOUIS COUNTY, et al                         )
                                                )
       Defendants.                              )


                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of Plaintiff’s First Request

for Production to Defendant St. Louis County was sent by electronic mail this 30th day of March

2021, to counsel of record for Defendants.



Dated: March 30, 2021




                                                     _______________________
                                                     Mark J. Pedroli, MBE 50787
                                                     PEDROLI LAW, LLC
                                                     7777 Bonhomme Ave, Suite 2100
                                                     Clayton, Missouri 63105
                                                     314.669.1817
                                                     314-789.7400 Fax
                                                     Mark@PedroliLaw.com
